17-10466-scc        Doc 1053         Filed 01/07/19 Entered 01/07/19 15:53:36                     Main Document
                                                   Pg 1 of 8


 UNITED STATES BANKRUPTCY COURT

 SOUTHERN DISTRICT OF NEW YORK

                                       )
     In re:                            )                                Chapter 11
                                       )
     RUNWAY LIQUIDATION HOLDINGS, LLC, )                                Case No. 17-10466 (SCC)
     et al.,3                          )
                                       )
                         Debtors.      )                                (Jointly Administered)
                                       )

      STIPULATION AND AGREED ORDER RESOLVING PLAN ADMINISTRATOR’S
       EIGHTEENTH OMNIBUS (NON-SUBSTANTIVE) OBJECTION TO CERTAIN
     CLAIMS (AMENDED, LATE FILED, NO LIABILITY, REDUCE, RECLASSIFY AND
      RECLASSIFY/REDUCE) AS IT RELATES TO PAOLA EKELUND CLAIM NO. 696


          This stipulation (the “Stipulation”) is made between David MacGreevey, in his capacity as

 plan administrator (the “Plan Administrator”) acting on behalf of Runway Liquidation Holdings,

 LLC, and its affiliated post-effective date debtors (collectively, the “Post-Effective Date Debtors” and

 before the Effective Date of the Plan, the “Debtors”), and Paola Ekelund (“Ekelund,” and together

 with the Plan Administrator, collectively, the “Parties”), by and through the undersigned counsel.

                                                    RECITALS

          WHEREAS, on February 28, 2017 (the “Petition Date”), each of the Debtors filed a voluntary

 petition for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for

 the Southern District of New York (the “Bankruptcy Court”).

          WHEREAS, on July 26, 2017, the Court entered its Findings of Fact, Conclusions of Law,

 and Order Confirming the Amended Joint Plan of Reorganization of BCBG Max Azria Global




 3
  The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
 tax identification number, include: Runway Liquidation Holdings, LLC (6857); Runway Liquidation, LLC (5942);
 Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation, LLC (9200); and MMH Liquidation,
 LLC (3854).

                                                           1
 DOCS_SF:98589.2 08467/001
17-10466-scc        Doc 1053         Filed 01/07/19 Entered 01/07/19 15:53:36        Main Document
                                                   Pg 2 of 8


 Holdings, LLC and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No.

 591] confirming the chapter 11 plan annexed thereto (the “Plan”).

          WHEREAS, on July 31, 2017, the Effective Date of the Plan occurred. See Notice of (I) Entry

 of Order Confirming the Amended Joint Plan of Reorganization of BCBG Max Azria Global

 Holdings, LLC and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code and (II)

 Occurrence of Effective Date [Docket No. 601]. Pursuant to the Plan, the Plan Administrator was

 appointed on the Effective Date “to implement the Plan and to make distributions thereunder and

 wind down the businesses and affairs of the Debtors and Post-Effective Date Debtors.” Plan at Article

 IV.E. This includes the authority “to File, withdraw, or litigate to judgment objections to Claims or

 Interests.” Id. at Article VII.B.

          WHEREAS, on September 28, 2017, the Court entered the Objection Procedures Order.

          WHEREAS, on June 5, 2017, Ekelund filed a proof of claim identified as claim number 696

 (“Claim 696”) on the official claims register maintained by the claims and noticing agent (the “Claims

 Register”), asserting a general unsecured claim in the amount of $750,000 on account of alleged

 harassment and wrongful termination.

          WHEREAS, on September 7, 2018, the Plan Administrator filed the Plan Administrators

 Eighteenth Omnibus (Non-Substantive) Objection to Certain Claims (Amended, Late filed, No

 Liability, Reduce, Reclassify and Reclassify/Reduce) [Docket No. 983]. The Plan Administrator

 objected to Claim 696 seeking to expunge the claim in full on account of no liability owing on the

 Debtors’ books and records and no documentation attached to Claim 696 to support the claim.

          WHEREAS, the Plan Administrator and Ekelund have agreed to resolve the Eighteenth

 Omnibus Objection as it relates to Claim 696 and otherwise resolve all disputes regarding Claim 696

 on the terms and conditions set forth in this Stipulation.



                                                    2
 DOCS_SF:98589.2 08467/001
17-10466-scc        Doc 1053      Filed 01/07/19 Entered 01/07/19 15:53:36            Main Document
                                                Pg 3 of 8


                                            STIPULATION

          NOW, THEREFORE, in consideration of the foregoing, the Parties hereby agree and

 stipulate as follows:

          1.       The foregoing recitals are hereby fully incorporated into and made an express part

 of this Stipulation.

          2.       This Stipulation is made expressly contingent upon approval of, and entry by, the

 Bankruptcy Court (the date of such entry being referred to herein as the “Stipulation Effective

 Date”) and, should the Stipulation not be approved and entered, the Parties will be deemed to have

 returned to their respective positions immediately prior to the execution of this Stipulation with all

 rights and privileges reserved.

          3.       The Parties agree that Claim 696 shall be allowed as a non-priority, general

 unsecured claim in the reduced amount of $500,000.00 (the “GUC Amount”).

          4.       The GUC Amount shall be paid in accordance with the Plan.

          5.       This Stipulation shall be binding and effective upon, and shall inure to the benefit

 of each of, the Plan Administrator, the Post-Effective Date Debtors, Ekelund, and each of their

 respective agents, employees, representatives, assigns, successors in interest, and attorneys.

          6.       Ekelund represents that she has not transferred any claim (or any portion thereof)

 that is the subject of this Stipulation.

          7.       Release of Claims by Ekelund. Except for the claims, rights and obligations

 reserved or created by the agreement set forth in this Stipulation, Ekelund, for herself and each of

 her respective past, present and future affiliates, related entities, family members, agents,

 employees, servants, attorneys or other professionals, as well as their respective predecessors,

 successors and assigns (collectively, the “Ekelund Releasing Parties”), hereby irrevocably,



                                                    3
 DOCS_SF:98589.2 08467/001
17-10466-scc        Doc 1053     Filed 01/07/19 Entered 01/07/19 15:53:36            Main Document
                                               Pg 4 of 8


 unconditionally, explicitly, unequivocally and forever release, waive, remise, acquit and discharge

 the Debtors, the Post-Effective Date Debtors, the Plan Administrator, and all of their respective

 past, present and future officers, directors, shareholders, members, managers, employees, agents,

 independent contractors, administrators, consultants, asset managers, attorneys, accountants,

 advisors, trustees, insurers, representatives, predecessors, parents, subsidiaries, affiliates,

 successors and assigns (each in their respective capacities as such) (collectively, the “BCBG

 Released Parties”), from and against any and all claims, causes of action in law or equity,

 arbitrations, demands, losses, damages, liabilities, costs and expenses of any kind whatsoever,

 whether direct or indirect, consequential or incidental, asserted or unasserted, known or unknown,

 fixed or contingent, disclosed or undisclosed, foreseen or unforeseen, and whether based on

 contract, tort, statute or other legal or equitable theory of recovery, that any of the Ekelund

 Releasing Parties have, ever had or may have against any of the BCBG Released Parties whether

 or not relating in any way to, by reason of or arising out of the subject matter of any lawsuit and

 claims arising or relating to the facts giving rise to any lawsuit, including, without limitation, all

 claims that were asserted or could have been asserted against any of the BCBG Released Parties

 in any lawsuit by any of the Ekelund Releasing Parties, whether known or unknown, which it has

 or ever has had, which are based on any acts or omissions occurring up to and including the date

 this Stipulation is fully executed, including, but not limited to, any claims arising out of or in

 connection with Ekelund’s employment by the Debtors and claims for malicious prosecution.

          8.       Waiver of California Civil Code § 1542. Without limiting the releases provided

 in paragraph 7 above, each of the Ekelund Releasing Parties acknowledges that the releases given

 above includes claims of which they are presently unaware or which they do not presently suspect

 to exist, and each of the Ekelund Releasing Parties, on its own behalf and on behalf of the other



                                                   4
 DOCS_SF:98589.2 08467/001
17-10466-scc        Doc 1053     Filed 01/07/19 Entered 01/07/19 15:53:36            Main Document
                                               Pg 5 of 8


 Ekelund Releasing Parties, as appropriate, hereby expressly, knowingly and intentionally waives

 any benefit or right under Section 1542 of the California Civil Code, or any other statute or

 common law principles of similar effect, which Section provides as follows:

                   A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                   WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT
                   TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
                   EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
                   OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
                   HER SETTLEMENT WITH THE PLAN ADMINISTRATOR.

          9.       Each of the Ekelund Releasing Parties acknowledges that it has received

 independent legal advice from its attorneys with respect to waiving the provisions of California

 Civil Code Section 1542 and any other statute or common law principles of similar effect, and

 acknowledges that this waiver is a material inducement to and consideration for each Party’s

 execution of the Agreement.

          10.      Each of the Parties shall be responsible for its respective costs and expenses

 (including, without limitation, attorneys’ fees and expenses) incurred by it in negotiating, drafting,

 and executing this Stipulation and shall not be responsible for the payment of any such fees or

 expenses incurred by any other party hereto.

          11.      This Stipulation constitutes the entire agreement between the Parties and may not

 be amended or modified in any manner except by a writing signed by both of the Parties or their

 counsel and approved by the Bankruptcy Court.

          12.      This Stipulation shall be governed by and construed in accordance with the laws of

 the State of New York without regard to any law concerning the conflicts of laws.

          13.      Each Party and signatory to this Stipulation represents and warrants to each other

 Party that such Party or signatory has full power, authority, and legal right and has obtained all

 approvals and consents necessary to execute, deliver, and perform all actions required under this


                                                   5
 DOCS_SF:98589.2 08467/001
17-10466-scc         Doc 1053      Filed 01/07/19 Entered 01/07/19 15:53:36        Main Document
                                                 Pg 6 of 8


 Stipulation and, where applicable, has obtained all authority, approvals, and consents necessary to

 act on behalf of another Party to execute, deliver, and perform all actions required under this

 Stipulation.

          14.       The Bankruptcy Court shall retain exclusive jurisdiction to hear and finally

 determine all disputes arising from or related to this Stipulation, including the performance of the

 Parties’ obligations hereunder and the interpretation of this Stipulation. The Parties each consent

 to the Bankruptcy Court hearing and finally determining all such disputes. Further, the Parties

 each agree to waive trial by jury in an action, proceeding, or counterclaim brought by or on behalf

 of the Parties hereto with respect to any such dispute.



  Dated:        New York, New York         PACHULSKI STANG ZIEHL & JONES LLP
                January 7, 2019

                                           /s/ Beth E. Levine
                                           Robert J. Feinstein, Esq.
                                           Bradford J. Sandler, Esq.
                                           Beth E. Levine, Esq.
                                           780 Third Avenue, 34th Floor
                                           New York, New York 10017
                                           Telephone: (212) 561-7700
                                           Facsimile: (212) 561-7777

                                           Counsel to the Plan Administrator

  Dated:        North Miami, FL            CHARLIP LAW GROUP, LC
                January __, 2019


                                           David H. Charlip, B.C.S.
                                           11900 Biscayne Boulevard
                                           Suite 200
                                           North Miami, FL 33181
                                           Tel: (305) 354-9313

                                           Counsel to Paola Ekelund




                                                  6
 DOCS_SF:98589.2 08467/001
17-10466-scc   Doc 1053   Filed 01/07/19 Entered 01/07/19 15:53:36   Main Document
                                        Pg 7 of 8




                  2
17-10466-scc        Doc 1053   Filed 01/07/19 Entered 01/07/19 15:53:36   Main Document
                                             Pg 8 of 8


 SO ORDERED:
 _______________, 2019



 HONORABLE SHELLEY C. CHAPMAN
 UNITED STATES BANKRUPTCY JUDGE




                                              7
 DOCS_SF:98589.2 08467/001
